Citation Nr: 0835809	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  03-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether a reduction in the rating for the veteran's 
chondromalacia of the right knee with degenerative joint 
disease from 40 percent to 10 percent, effective January 1, 
2007, was proper.

2.  Entitlement to a rating higher than 30 percent for 
chondromalacia of the right knee with degenerative joint 
disease from January 1, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to May 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision by which the RO reduced 
the veteran's right knee disability evaluation from 40 to 10 
percent effective January 1, 2007.

In August 2008, the veteran testified at a hearing before the 
undersigned at the RO.  He submitted new evidence at that 
time.  The hearing transcript reflects that the veteran 
waived initial RO consideration of the new evidence submitted 
at his travel Board hearing.  38 C.F.R. § 20.1304 (c) (2007).  

The second issue on appeal was initially characterized as 
entitlement to a rating higher than 10 percent for 
chondromalacia of the right knee with degenerative joint 
disease from January 1, 2007.  However, as apparent from the 
body of the decision below, the Board has determined that a 
reduction in rating to 30 percent was appropriate but that a 
reduction beyond that point was not.  Thus, the issue becomes 
whether the veteran is entitled to an evaluation in excess of 
30 percent for the service-connected right knee disability.

The issue of entitlement to a rating higher than 30 percent 
for chondromalacia of the right knee with degenerative joint 
disease from January 1, 2007 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected chondromalacia of the 
right knee with degenerative joint disease was rated 40 
percent disabling for less than five years when the RO 
reduced the rating to 10 percent; the veteran's service-
connected chondromalacia of the right knee with degenerative 
joint disease was rated 30 percent disabling for more than 
five years when the RO reduced the veteran's rating to 10 
percent.

2.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating for chondromalacia 
of the right knee with degenerative joint disease, to include 
providing proper notification of the proposal to reduce the 
disability rating and giving the veteran the opportunity to 
submit evidence.

3.  The February 2006 examination report regarding the right 
knee does not contain a comprehensive review of that 
disability over time.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of October 2006 implementing the proposed reduction 
in the disability rating assigned for chondromalacia of the 
right knee with degenerative joint disease from 40 percent to 
10 percent.  38 C.F.R. § 3.105(e) (2007).

2.  The reduction of the veteran's disability rating for 
chondromalacia of the right knee with degenerative joint 
disease from 40 percent to 30 percent was warranted, and the 
requirements for restoration have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.114, 
Diagnostic Code 7319 (2007).

3.  The reduction of the veteran's disability rating for 
chondromalacia of the right knee with degenerative joint 
disease from 30 percent to 10 percent was not warranted, and 
the requirements for restoration have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, 
Diagnostic Code 5256 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  Element (4) has been removed but such 
action is inapplicable herein.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the RO had very specific regulations to follow 
with respect to notifying the veteran of his due process 
rights prior to the reduction.  He was informed of the 
proposal to reduce the rating decision, dated in May 2006, 
and letter, dated in June 2006.  He was offered an 
opportunity to present additional evidence and testimony at a 
predetermination hearing.  Indeed, he had a hearing in 
January 2008.  Moreover, once the reduction was effectuated, 
he was notified of the date of the reduction and provided 
with his appeal rights.

There is no allegation from the veteran that he has any 
further evidence in his possession that is needed for full 
and fair adjudication of this claim.  Under these 
circumstances, the Board finds that the notification 
requirements of VCAA have been satisfied as to both timing 
and content.  With respect to the Dingess requirements, such 
notice was not provided.  However, such deficiency is not 
prejudicial, as the veteran has had ample opportunity in 
which to appeal the effective date of the reduction.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The relevant VA treatment records have 
been associated with the claim's file, and in addition, the 
veteran was afforded a VA medical examination in February 
2006.  Furthermore, the veteran had the opportunity to 
present testimony before the undersigned at a hearing that 
took place in August 2008.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Reductions in Ratings

(i.) Basis for reduction

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13.

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2007); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344.  That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

(ii.) Procedure

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e).

(iii.) Standard of review

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  
However, the Court has specified a different burden of proof 
with respect to ratings reductions claims:

Because the issue in this case is whether the RO was 
justified in reducing the veteran's 40 percent rating, rather 
than whether the veteran was entitled to "reinstatement" of 
the 40 percent rating, the Board is required to establish, by 
a preponderance of evidence and in compliance with 38 C.F.R. 
§ 3.344(a), that a rating reduction was warranted.

See Brown v. Brown, 5 Vet. App. at 421; see also Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995).

Discussion

Service connection for post-operative right knee 
chondromalacia with degenerative joint disease has been in 
effect since May 9, 1991.  From that time to January 10, 
1997, the veteran's right knee disability rating has hovered 
between 10 and 20 percent.  Effective January 10, 1997, the 
RO assigned a 30 percent disability rating to the veteran's 
service-connected right knee disability.

In September 2002, the veteran filed a claim for increase 
alleging that his service-connected right knee disability had 
become more severe.  The RO initially denied the claim, but 
by August 2005 rating decision, the RO assigned a 40 percent 
evaluation to the veteran's service-connected right knee 
disability effective March 11, 2004.  

In June 2005, the RO proposed a reduction in rating 
suggesting that the veteran's service-connected post-
operative right knee chondromalacia with degenerative joint 
disease be rated 10 percent disabling.  In its letter of the 
veteran, the RO indicated that a March 2004 VA medical 
examination revealed right knee ankylosis but that the most 
recent examination reflected full right knee range of motion 
without instability of the knee.  In its June 2005 letter, 
the RO explained its decision, indicated that the reduction 
would take place if no evidence from the veteran was received 
within 60 days, and outlined the means by which the veteran 
could request a hearing.

No evidence was received from the veteran, and the RO reduced 
the veteran's right knee disability rating to 10 percent 
effective January 1, 2007.

As detailed above, the veteran was awarded a 40 percent 
disability rating for his right knee disability in April 
2004.  When the veteran's rating was reduced effective 
January 1, 2007, it had been in effect for less than five 
years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 
(b) do not apply and a single reexamination disclosing 
improvement in the disability is sufficient warrant reduction 
in a rating from 40 percent.  See 38 C.F.R. § 3.344(c).  A 30 
percent evaluation was in effect from January 1997 to 
February 2004 (the veteran was granted a temporary 100 
percent disability evaluation from February 9, 2004 to March 
31, 2004 after which the 40 percent evaluation came into 
effect).  Thus, the provisions of 38 C.F.R. § 3.344(a) and 
(b) apply and a single reexamination disclosing improvement 
in the disability is insufficient to warrant reduction in a 
rating from 30 percent.  See 38 C.F.R. § 3.344(c).

The veteran was informed of the proposed reduction in the 
June 2006 letter, and he was offered the opportunity to 
identify and/or submit evidence.  No additional evidence or 
information was submitted by the veteran, and the veteran's 
disability rating was reduced in an October 2006 rating 
decision.  Based on this procedural history, the Board 
concludes that the reduction was done in accordance with the 
procedure set forth in VA regulations, to include 38 C.F.R. § 
3.105(e).  That is, the veteran received appropriate notice 
of the proposed reduction and was accorded the opportunity to 
respond.

The Board will now move on to a discussion of the substance 
of the veteran's claim, namely that his disability rating 
should not have been reduced based on the evidence.

On March 2004 fee-basis examination, the veteran indicated 
that he could not bend his right knee.  According to the 
examiner, the veteran's gait was abnormal; he limped.  The 
examiner observed right knee swelling.  Right knee range of 
motion was from zero to 20 degrees with pain at zero and 20 
degrees.  Right knee range of motion was additionally limited 
by pain but was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordinaion.  There was 
ankylosis at 20 degrees of right knee flexion, which was an 
unfavorable position.  There was ankylosis of the right knee 
at zero degrees, which was a favorable position.  The 
examiner diagnosed post-operative grade III chondromalacia of 
the right knee with degenerative joint disease and indicated 
that the condition had progressed to severe degenerative 
joint disease with ankylosis of the right knee.  

On February 2006 fee-basis examination, the veteran 
complained that his right knee locked when walking, that it 
was constantly painful, and that it popped when sitting.  The 
veteran's posture and gait were within normal limits, he did 
not require any assistive devices for ambulation.  
Examination of the right knee revealed crepitus.  Right knee 
range of motion was from zero to 140 degrees.  Right knee 
function was additionally limited by pain and lack of 
endurance.  Right knee function was not additionally limited 
by fatigability, weakness, or incoordination.  A right knee 
X-ray study revealed degenerative changes, mild joint 
narrowing, and an osteophyte in the patellofemoral 
compartment.  The examiner diagnosed grade III right knee 
chondromalacia with degenerative joint disease.  

The veteran's 40 percent disability rating was reduced to 10 
percent based on the above-mentioned February 2006 fee-basis 
examination report, which indicated full right knee range of 
motion with no instability, fatigability, weakness, or 
incoordination.  

Based on this evidence, the RO reduced the veteran's 
disability rating.

The veteran's right knee disability was rated 40 percent 
disabling under Diagnostic Code 5256, which pertains to 
ankylosis of the knee, requires that flexion be between 10 
and 20 degrees.  Because the veteran has full right knee 
range of motion based on the February 2006 examination report 
and because there was no indication of right knee ankylosis, 
a 40 percent evaluation would not be warranted under 
Diagnostic Code 5256.  Indeed, it would appear that 
Diagnostic Code 5256 would not be applicable at all since it 
entails ankylosis of the knee, which is not shown to exist.

Based on this record, the Board finds that a preponderance of 
the evidence establishes that the symptoms identified by the 
February 2006 fee-basis examination are inconsistent with a 
40 percent disability rating under 5265, and that the 
reduction from the previously assigned 40 percent rating by 
the RO was warranted.  See Brown and Kitchens, both supra; 
see also 38 C.F.R. § 3.344(c).

The Board observes that the veteran's 30 percent right knee 
evaluation was in effect for more than seven years before the 
veteran's right knee evaluation was increased.  Thus, the 
provisions of 38 C.F.R. § 3.344(a) and (b) apply to that 
rating.  To reduce the veteran's right knee disability rating 
to 10 percent, as the RO suggests, would be inappropriate 
without taking into account the foregoing provisions.  
Furthermore, when studying those provisions, the Board 
concludes that a reduction below 30 percent would not be 
warranted based on the single February 2006 fee-basis 
examination report reflecting improvement in the veteran's 
service-connected right knee disability.  That examination 
report does not reflect a comprehensive review of the 
veteran's right knee disability picture over time.  Thus, to 
reduce the veteran's right knee disability compensation to a 
level below 30 percent on that basis alone would be in 
contravention of 38 C.F.R. § 3.344(a).  As such, the RO's 
reduction of the veteran's right knee disability evaluation 
to 10 percent is not warranted.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence 
supports a reduction in the assigned rating for post-
operative right knee chondromalacia with degenerative joint 
disease from 40 percent to 30 percent, effective January 1, 
2007 and that a preponderance of the evidence does not 
support a reduction in the assigned rating for post-operative 
right knee chondromalacia with degenerative joint disease 
below 30 percent.  


ORDER

Restoration of a 40 percent disability rating for service-
connected right knee chondromalacia with degenerative joint 
disease is denied.

Restoration of a 30 percent disability rating for service-
connected right knee chondromalacia with degenerative joint 
disease is granted.


REMAND

A remand is necessary for certain procedural and evidentiary 
development as detailed below.

First, in order to ensure that the veteran is properly 
apprised of the provisions of VCAA, as they relate to the 
current claim, the RO must send the veteran an appropriate 
VCAA letter that includes the type of information regarding 
disability ratings and effective dates as mandated by the 
Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, to ensure that the record is complete, the RO must 
associate with the claims file all VA clinical records dated 
from April 8, 2008 to the present.

Finally, because the medical records received at the hearing 
along with the veteran's hearing testimony reflect a 
disability picture more severe than that contained in the 
February 2006 VA orthopedic examination report, the RO should 
schedule another VA orthopedic examination to assess the 
current severity of the veteran's service-connected right 
knee disability, as outlined below.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a VCAA notice letter 
that includes the type of information 
outlined by the Court in Vazquez-Flores 
and Dingess.

2.  Associate with the claims file all VA 
clinical treatment records dated from 
April 8, 2008 to the present.

3.  Schedule a VA orthopedic examination 
in connection with the veteran's service-
connected disability of the right knee.  
The examiner is asked to (a) enumerate all 
symptoms and manifestations associated 
with the veteran's right knee disability 
and comment on the severity of each 
symptom identified; (b) provide relevant 
range of motion measurements; and (c) 
comment upon whether functional loss due 
to pain and weakness causes additional 
disability beyond that reflected on range 
of motion measurements and discuss 
findings with respect to weakened 
movement, excess fatigability, and 
incoordination.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and conclusions 
must be provided.

4.  Readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


